Citation Nr: 1730958	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-33 334	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an increased rating for residuals of a right ankle fracture, currently evaluated as 20 percent disabling, to include on an extraschedular basis per 38 C.F.R. §  3.321(b)(1).

2. Entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling prior to September 2, 2014 and 40 percent disabling thereafter, to include on an extraschedular basis per 38 C.F.R. §  3.321(b)(1).

3. Entitlement to compensation for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law



WITNESSES AT HEARING ON APPEAL

Veteran, spouse, daughter


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran and his family testified before the undersigned in an August 2011 hearing.  A hearing transcript is of record.  These issues were before the Board in May 2012, before the Court of Appeals for Veterans' Claims in July 2013, and again before the Board in January 2014. 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

Here, the Board issued a decision and remand dealing with the above enumerated issues on May 26, 2016.  The Veteran passed away two days prior on May 23, 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 1243-44 (Fed. Cir. 1996).  Therefore, the Board's May 26, 2016 decision lacked jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  This vacatur has no effect on any derivative claim brought by a survivor of the Veteran; such claim will be addressed in a later decision.  38 C.F.R. § 20.1106 (2016).   

Accordingly, the May 26, 2016 Board decision addressing the issues of increased ratings for the right ankle, lumbosacral strain, and TDIU is vacated.




	                        ____________________________________________
	ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals


